DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 03/21/2022, Applicant amended the specification ([0027]), submitted a replacement sheet for the drawings, cancelled claims 5-8, 25-28, 30-32, 40, 44, 46, 57, 59, 59-60, 64, 66, and 69.  Claims 1, 9, 23, 33-35, 39, 43, 67 and 68 are pending and are currently examined.

Withdrawn rejections and objections

Drawings
The objections to the drawings are withdrawn in view of the submission of a replacement sheet of drawings.

Claim Rejections - 35 USC § 112
The rejection of claims 34, 35, and 43 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 7-8, 9, 27, and 32 under 35 U.S.C. 112(b) is withdrawn in view of the amendments to the claims.
Claim Rejections - 35 USC § 102
The rejection of claims 1, 2, 5, 23, 26, 27, 28, 32, 33, 34, 67, 68 and 69 under 35 U.S.C.102(a)(1) for anticipated by National Clinical Trial 02660034, "Antitumor Activity ofBGB-A317 in Combination With BGB-290 in Participants with Advanced Solid Tumors," (August 13, 2017) (NCT02660034) is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 2, 5, 23, 26, 27, 28, 30, 32, 43, 67, 68 and 69 under 35 U.S.C.102(a)(1) for anticipated by National Clinical Trial 02849496, "Veliparib and Atezolizumab Either Alone or in Combination in Treating Patients with Stage Ill-IV Triple Negative Breast Cancer," (September 12, 2016) ("NCT02849496") is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 2, 6, 7, and 8 under 35 U.S.C. 103 as being unpatentable over National Clinical Trial 02660034 in view of Dedes et al. and in further view of AIHilli et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 25, 44, and 46 under 35 U.S.C. 103 as being unpatentable over National Clinical Trial 02660034 in view of in view of Friedlander et al.  is withdrawn in view of the amendments to the claims.
The rejection of claims 28, 30, 31, 40, 57, 59, 60, 64, and 66 under 35 U.S.C. 103 as being unpatentable over National Clinical Trial 02660034 in view of King et al. in further view of Konstantinopoulos et al. is withdrawn in view of the amendments to the claims.
Double Patenting
The provisional non-statutory double patenting rejection of claims 1, 33-35, 39, and 40 over claims 385 of copending Application No. 16/958,646 is withdrawn in view of the amendments to the claims.

New and maintained claim rejections

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 23, 33-35, 39, 43, 67 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
The claims are drawn to a genus of methods comprising treatment of cancers associated with one or more mutations in one or more of the following genes: Kras, PTEN, TP53, Apc, and/or associated with overexpression of LPA1 by  and administering a therapeutically effective amount of niraparib (a PARP inhibitor) and an agent that inhibits programmed cell death-1 protein (PD-1).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
In the instant case, the specification discloses methods of treatment of cancer that had the following characteristics: KrasG12D and PTEN null bladder cancer, TP53 null sarcoma, MMTV-LPA1 breast cancer, APCmin heterozygous mutant skin cancer. The treatment is performed with niraparib (a known PARP inhibitor) and the anti-PD-1 antibody (RMP1-14/2C4- BioXcell) or the anti-PD-L1 antibody (10F.9G2).
However, the claims broadly encompass methods of treatment of cancers associated with one or more mutations in one or more of the following genes: Kras, PTEN, TP53, Ape, and/or associated with overexpression of LPA1, irrespective of the type of mutation and with any antibody that is inhibitory for the PD-1 signaling.
The art is aware of the role of the PARP-mediated DNA repair for survival of tumors defective in homologous recombination mechanisms of repair (Morales et al., Review of poly (ADP-ribose) polymerase (PARP) mechanisms of action and rationale for targeting in cancer and other diseases. Crit. Rev. Eukaryot. Gene Expr. 24, 15-28, 2014). 
The Kras is a gene implicated in cancer when mutated (Stolze et al., Comparative analysis of KRAS codon 12 , 13 , 18, 61 , and 117 mutations using human MCF10A isogenic cell lines.  Sci Rep 5, 8533, 2015). However, how the cancer behaves depends on the exact mutation locus. For instance, different KRAS mutants behave differently for EGF-independent growth to MCF10A cells. Expression of the three most common KRAS mutations (G12D, G12V, Gl3D) or the rare K117N allele was associated with significantly increased proliferation compared to empty vector or WT transfection controls, whereas the other variants were not able to compensate for EGF withdrawal (Figure 3b, right panel). When cultured in the presence of EGF, cells expressing G13C, G13D, K117N, and, to a lesser extent, codon 12 mutations, showed reduced proliferation. This finding might suggest that constitutive KRAS activity in combination with EGF leads to excessive stimulation of signaling pathways and enhanced oncogene induced senescence, particularly in the context of KRAS-G13D and K117N. Thus, it is apparent that the type of mutation is very important for guiding the treatment with PARP inhibitor and PD-1 inhibitor.
	The PTEN mutations also have different roles in cancer (Yehia et al., The Clinical Spectrum of PTEN Mutations. Annu. Rev. Med. 71, 103–16, 2020). Individuals carrying identical PTEN mutations may have completely different disease manifestations and natural histories. genetic and nongenetic modifiers may be key contributors dictating specific clinical phenotypes. There are 2,329 kinds of TP53 mutations that have been identified in human ovarian cancers through analysis of the IARC TP53 Database, ~70% of which are missense mutations with few functionally similar to their wild type counterpart (Figure 1). missense mutations of p53 often dominantly negate the function of WTp53 because the former can form a heterotetramer with the latter, rendering the latter to lose its WT transcriptional activity. Interestingly, missense mutations of p53, particularly those so-called hot spot mutants (HSMs), such as R175H, G245S, R248W, R249S, R273C, R273H or R282W, though retaining partial activity ranging from 0 to 20% compared with the wild-type protein, often acquire novel oncogenic functions and are appropriately named GOF mutants. In the coding sequence of TP53, the positions of somatic point mutations are very variable (Figure 3). On one hand, either loss of WT p53 function, or the inability to activate p53, often severely compromises the capacity of cells to inhibit cellular proliferation and growth. Thus, the inactivation of the p53 pathway through either genetic mutations or functional inhibition will disable cells from protecting themselves against carcinogenesis. On the other hand, some missense mutations of p53 can even promote cancer cell proliferation, tumorigenesis, metastasis, and drug resistance through their new GOFs.
The present claims attempt to claim treating cancers associated with any mutations in the Kras, PTEN, TP53, and Apc genes and with any PD-1 inhibitor while possessing data on treatment of cancers associated with Kras-G12, PTENnull, and TP53null only and only with Niraparib and the anti-PD-1 antibody (RMP1-14/2C4- BioXcell) or the anti-PD-L1 antibody (10F.9G2).
With the exception of the methods of treatment indicated supra,  the skilled
person cannot envision methods for treating cancers associated with type of mutations and with different antibodies, and therefore conception is not achieved until reduction to practice has occurred.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 remain rejected under 35 U.S.C. 103 as being unpatentable over National Clinical Trial 02660034 in view of Dedes et al. and in further view of AIHilli et al.( all cited previously).
NCT02660034 teaches a method of treating cancer by combining a PARP
inhibitor and an inhibitor of PD-1 signaling.  NCT02660034 further teaches checking the
mutational status of genes affecting homologous DNA repair, i.e., "homologous recombination deficiencies" ("HRD") prior to treatment (Inclusion Criteria, Arm 1a). The reference does not teach which genes are involved in HRD or determining mutational status of KRAS, PTEN, TP53, APC, and/or expression of LPA1.
Dedes teaches that PTEN is a gene thought to be involved in HRD because of its role in repairing double strand breaks (p. 1196, col. 1, lines 14-17). Dedes teaches determining the mutational status of HRD genes when a patient is BRCA negative (Title and Abstract). Dedes teaches that when patients are BRCA1 and BRCA2 "negative" (meaning they lack BRCA mutations), their cancer may harbor other abnormalities in
gene components of the HRD pathway, making their cancer vulnerable to PARP inhibition (Abstract).
AlHilli et al. teaches determining TP53 and PTEN mutations as part of an
HRD panel (Results, para. 3.1 and p. 381, Section 2.4, lines 2-5 and Table S1). Niraparib was applied to samples from patients with high-grade serous ovarian carcinoma, some with and some without BRCA mutations (see Table 1).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to treat HRD cancers (i.e. PTEN and /or TP53 mutated) with the have used the combination therapy suggested in NCT02660034, as more exactly with niraparib as PARP inhibitor, given that the state of art understood that simultaneous inhibition of PARP and PD-1/PD-L1 was more effective than each agent alone. The combination of Dedes and AIHilli teach that a variety of genes, including PTEN and TP53, are thought to be predictive of DNA repair deficiencies in a BRCA wild type
background. Such a patient would have been regarded as a candidate for combined treatment in a trial such as NCT02660034 because AIHilli suggests at least two of the genes recited in claim 9 and Dedes teaches that DNA repair deficiencies sensitize cancer cells to PARP inhibition. One of ordinary skill in the art would have had confidence in relying on PTEN and TP53 as biomarkers for sensitivity to PARP inhibition in the method NCT02660034. The teachings of AIHilli, which suggest a role for both PTEN and TP53 in HRD, would have led one of ordinary skill in the art to the claimed subject matter, given that an overall goal at the time of filing was to better identify patients with BRCA wild type/ HRD+ tumors, as this would expand the use of PARP inhibitors to a new patient population (Dedes, Abstract, "broader scope ... in a subset of human cancers").

Claims 1, 33, 34, 35, and 39 remain rejected under 35 U.S.C. 103 as being unpatentable over NCT02660034 in view of King et al. in further view of Konstantinopoulos et al. (all cited previously).
NCT02660034 discloses a method of treating cancer in a subject comprising administering an agent that inhibits PARP (BGB-290) in combination with an agent that inhibits PD-1 signaling (BGB-A317). The reference does not expressly teach the use of niraparib for treatment and is silent about using pembrolizumab, nivolumab, or TSR-042 (it teaches Tislelizumab).
WO2014179664 ("King") teaches the complete heavy and light chain variable domains of TSR-042 for the treatment of cancer as indicated in the previous Office action. King teaches an antibody, APE2058, which shares 100% sequence identity to TSR-042 across the full length of the variable heavy and variable light chain domains. TSR-042 is an lgG4 anti-PD-1 antibody ( the same type as Tislelizumab , used in the clinical trial NCT02660034) with a heavy chain of 443 amino acid residues ("Sequence 1") and a light chain of 214 amino acid residues ("Sequence 3").
Konstantinopoulos discloses the combination of pembrolizumab and niraparib for use in patients with triple negative breast cancer or recurrent ovarian cancer (Title and Abstract).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to substitute the PARP inhibitor, BGB-290, as taught in NCT02660034 with alternate agents, such as Niraparib as taught in Konstantinopoulos, in a treatment method involving genotypic profiling before treatment as taught in NCT02660034. Also the skilled artisan would have been entitled to use the APE2058 antibody of King et al. (with the same variable heavy and light chain as TSR-042 claimed instantly). One of ordinary skill would have been motivated to treat a patient in the modality of NCT02660034 using Niraparib as the PARP inhibitor because the Konstantinopoulos teaches that alternate agents such Niraparib are of interest as "combinations of PARP inhibitors with immune checkpoint inhibitors have shown synergistic effects in preclinical tumor models, suggesting that co-treatment with these drugs may improve clinical efficacy compared with monotherapy," (Abstract). Also King teaches the advantages of using the variable regions of APE2058: "All of the selected antibodies exhibited higher affinities for PD-1 than the BMS reference antibody, with the highest affinity antibody being APE2058," (pp. 36-37, para. [0110] lines 6-8); that "APE2058 was the most stable antibody," (emphasis added, p. 38, lines 1-2 and Table 2); and "a number of mutations in the variable region of each antibody were identified and recombined to produce mature humanized antibodies with improved properties," (sentence bridging pages 35 and 36).

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647